Exhibit 12.2 Computation of Ratio of Earnings to Fixed Charges Excluding Interest on Deposits ^ Fiscal Year Ended September 30, ^ 2008 2007 2006 2005 2004 ^ Income before income taxes ^ 36,997 40,447 42,850 40,825 38,338 ^ Income tax expense ^ 14,359 15,375 15,221 14,600 13,784 ^ Net income ^ 22,638 25,072 27,629 26,225 24,554 ^ Fixed charges(1) ^ 32,762 29,221 29,207 27,879 27,732 ^ Earnings (for ratio calculation) ^ 69,759 69,668 72,057 68,704 66,070 ^ Ratio of earnings to fixed charges ^ 2.13x 2.38 x 2.47 x 2.46 x 2.38 x ^ (1) In each case, fixed charges consist of interest expense on Federal Home Loan Bank advances and other borrowings.
